Citation Nr: 1402276	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for headaches.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1946 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO), which in part denied service connection for headaches.  

In April 2010, the Veteran testified during a hearing before the undersigned at the RO.  A copy of the hearing transcript has been associated with the claims folder.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran incurred a cerebral concussion in October 1955.  

2.  The Veteran had a normal neurologic clinical evaluation on separation examination in February 1966.  

3.  The Veteran has a current diagnosis of sinus headaches.  

4.  The Veteran's service-connected disabilities are:  bilateral sensorineural hearing loss; peripheral vestibular dysfunction; tinnitus associated with the peripheral vestibular dysfunction, and depression associated with the peripheral vestibular dysfunction.  

5.  The preponderance of the evidence reflects that the Veteran's current sinus headaches were not manifested during service or the first post-service year; are not related to any service-connected disability; and are not shown to be causally related to any aspect of service, including the documented in-service injury.


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

The Board finds that VA's duty to notify was satisfied by a March 2009 letter sent to the Veteran, which addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2009. 

VA's duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the issue on appeal were conducted in March 2011 and April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the evidence of record including the statements of the appellant, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5  2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

For certain chronic disorders, such as other organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101  1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309.  While some forms of headaches may be considered other organic diseases of the nervous system, the credible diagnoses of record indicate that the Veteran has sinus headaches which were not diagnosed until almost half a century after the Veteran retired from military service.  There is there is no evidence that the Veteran's current headaches became manifest during service or within the first year of the Veteran's separation from military service.  Specifically on the February 1966 separation examination, reveals normal clinical evaluations of the Veteran's sinuses and neurologic system.  

For a chronic disease listed under 38 C.F.R. § 3.309(a), such as other organic diseases of the nervous system, "continuity of symptomatology" is an alternative method of demonstrating service connection and applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  However, the evidence of record does not show the current headaches were diagnosed during service or at any point prior to 2008.  To the extent that the Veteran has a current diagnosis of sinus headaches, this is not a chronic disease listed under 38 C.F.R. § 3.309(a).  Accordingly service connection cannot be established based upon a reported continuity of symptomatology.  See, Walker, supra. 

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The Veteran is service-connected for several disabilities including: bilateral sensorineural hearing loss; peripheral vestibular dysfunction; and tinnitus and depression associated with the peripheral vestibular dysfunction.  However, there is no credible evidence linking the current sinus headache disability to any service-connected disability.  Accordingly, service connection is not warranted on a secondary basis.  

The Veteran's claim for service connection is primarily one for direct service connection.  Specifically, he has asserted that a concussion he incurred during service in 1955 is the cause of a current headache disability.  At the April 2010 hearing he also made several vague assertions that exposure to asbestos and/or paint fumes during service were possible causes of his current headaches.  

The Veteran retired after serving 20 years in the Navy; he served on active duty from March 1946 to March 1966.  For the purpose of this decision, the Board concedes that the Veteran had exposure to asbestos and "paint fumes" during active service.  However, for reasons stated below, the credible evidence of record does not link the current headaches to any such exposure during service.  

Again, the Veteran served in the Navy from 1946 to 1966.  Service treatment records reveal that in October 1955, the Veteran was assaulted and knocked unconscious while on liberty.  He was initially treated in sick bay aboard his ship.  At that time he had complaints of vertigo, nausea and multiple contusions and abrasions.  After overnight observation he improved, but continued to have head pain, vertigo, and nausea on standing.  He was transferred to the Naval Hospital.  He was discharged from the hospital ten days later with a diagnosis of cerebral concussion.  On discharge neurologic examination was negative, x-ray examination of the skull was within normal limits, and the he was asymptomatic.  

In December 1955, a reenlistment examination of the Veteran was conducted.  The Veteran's recent history of cerebral concussion was noted along with the fact that there were no symptoms or sequelae present.  The Veteran was physically qualified for reenlistment.  He served over 10 more years on active duty with no symptoms of headaches being noted in any service treatment records.  In February 1966, separation examination of the Veteran was conducted.  Clinical evaluation of the Veteran's sinuses and neurologic system was normal; there were no reported symptoms of headaches.  

At the April 2010 hearing the Veteran made general assertions of suffering from headaches.  He was very general and asserted a vague belief that his headaches were the result of asbestos and/or pain fume exposure during service.  In the alternate he asserted a possible connection to the in-service concussion.  He did not specifically assert a continuity of symptomatology of headaches dating from service to the present.  Also, his testimony of having "headaches" generally was related to symptoms of vertigo and almost "blacking out," which appear to be symptoms of his service-connected peripheral vestibular dysfunction and not true headache symptoms.  

VA treatment records dated from 2008 to the present have been obtained.  The earliest documented report of symptoms of headache is contained in a September 2008 audiology consultation report.  The Veteran specifically reported a "dull boring type of diffuse headache."  As a result of these reports neurologic consultation was scheduled.  

VA neurologic consultation of the Veteran has been conducted on a regularly scheduled basis as evidenced by records dated May 2009, November 2009, and February 2010.  In each instance the neurologic evaluation was normal.  The Veteran reported symptoms of vertigo and dizziness related to his service-connected peripheral vestibular dysfunction; he did not report symptoms of headaches.  

In February 2011 a VA aid and attendance examination of the Veteran was conducted and noted a diagnosis of headache without identifying the cause.  

In March 2011 a VA neurologic Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record and noted the in-service assault and concussion.  The Veteran reported that he had daily headaches subsequent to the 1955 head injury, but that he was able to continue in service for another 10 years until retirement.  He reported improvement of his headaches upon retirement in 1966 until he reached his late 70s when they again increased in severity.  Cranial CT examination of the Veteran was conducted, and revealed moderated to marked cerebro-cerebellar atrophy and ethmoid sinus disease.  The diagnosis was headaches secondary to sinusitis.  The examining physician's medical opinion was that it was less likely than not that the Veteran's current headaches were caused by the in-service concussion, reported exposure to paint fumes and asbestos, or the Veteran's service-connected disabilities.  The examiner's rational included reliance on the CT evidence of sinusitis.  

A January 2012 medical certificate from a private physician states a clinical impression of "headaches secondary to cerebral concussion."  The physician does not offer any rationale, nor does he account for the evidence of record documenting the presence of sinusitis.  

A February 2011 private psychiatry report indicates that the Veteran reported having frequent headaches.  The examiner stated that the Veteran has headaches associated with depression and anxiety.  

In February 2012, another VA examination of the Veteran was conducted.  Again, the diagnosis was that the Veteran had sinus headaches and the March 2011 medical opinion indicated that the headaches were unrelated to any service-connected disability.

At the present, the Veteran is service-connected for:  bilateral sensorineural hearing loss; peripheral vestibular dysfunction; and tinnitus and depression associated with the peripheral vestibular dysfunction.  He is being paid at a 100 percent disability rating due to unemployability.  To the extent that he reports symptoms of "blacking out" as being a headache, those symptoms are already service-connected as a result of his balance disorder, peripheral vestibular dysfunction.  To the extent that the 2011 psychiatric report indicates headache related to depression, he is already service-connected for depression and the headaches appear to be symptoms that the psychiatrist is treating medically.  

To the extent that the Veteran claims that he has a headache disability independent of those two service-connected disabilities, the preponderance of the evidence is against the claim.  The credible medical evidence of record establishes a diagnosis of sinus headaches; this diagnosis is supported by CT examination findings.  The credible medical opinions of record indicate that these headaches are not related to service, the concussion in service, any exposure to paint or asbestos during service, or to any service-connected disability.  The sole medical opinion linking the Veteran's headaches to the concussion, is unsupported by rationale and does not account for the CT evidence.  Without any credible evidence providing a nexus, service connection cannot be granted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for headaches is not warranted.


ORDER

Service connection for headaches is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


